yrs. Violet S. C.scanhil.1,
                         Chir!f
3lviaionof Child.:ielfare
cnpltolmilding
.:u;tin,l!oxss

Ear 3%. G.roonhill:




    boordin hose, or child ylocin: aTemy,
    or other ploco for the c3ra Or OuStOdy Of
    chilir~en uni&r firt~sl year-cof age f or
    rl10f~hzllsolioiltfcnGs in this Ststc for
    e11ySCCllplace or institution,sli;?ll  ob-
    ti?inan c~~vx.1lionace frostthe Statci
                    , vhich lScnns~ Shall bo
    l;oord of llaalth
    iscu.edwithout fw?, 2~~1un~dorsuch rccson-
    able end uniform ruler:rrudreguLationa a3